DISSENTING OPINION OF
CHIEF JUSTICE HERNÁNDEZ AND JUSTICE ALDREY.
We cannot concur in the decision rendered to-day in the above-entitled case affirming the decision of the Registrar of Property of Guayama.
A majority of the justices of this court base their said *398decision on- the ground that the facts of the case force the conclusion that it involves the sale of real estate belonging, in part, to a minor or, at least, the ratification by a minor of a sale of real estate made by said minor’s father during his lifetime, without the authorization of the proper district court. They conclude, consequently, that the Municipal Court of Cayey had no jurisdiction of the case and that the district court was the court having jurisdiction.
We shall base our discussion on the facts as stated in the opinion of the court.
The Municipal Court of Cayey had jurisdiction of the action brought by Gabriel Garcia Rivera against Antolina Santiago individually and as representative of her minor son, Eleuterio Fretó, to secure the execution of a deed to a joint interest in real estate sold to the plaintiff by Jaime Fretó y Méndez, predecessor in interest of the defendants, without executing the corresponding public instrument, because section 4 of the Act of March 10, 1904, reorganizing the judiciary system of Porto Rico provides that besides •having jurisdiction of all matters formerly coming under the jurisdiction of justices of the peace and municipal judges, the municipal judges created by that act should have jurisdiction of all civil cases brought in their districts in which the amount involved is not more than $500 including interest. It is not necessary that the'claim should be for a specific amount of. money, but it is sufficient that the subject-matter be capable of being assessed in money. Ferraioli v. Registrar of Property, 21 P. R. R. 477; Sabathié et al. v. Registrar of Ponce, ante p. 302.
The said jurisdiction is not concurrent with that of the district courts but is exclusive, as we have held in the cases of Lowande v. García et al., 12 P. R. R. 290; Bras v. Rivera, 12 P. R. R. 374; González v. Pirazzi, 16 P. R. R. 7; Hernández Mena v. Blanco et al., 22 P. R. R. 719; and González v. Rosado, ante p. 1. It is also original and under no cir*399cumstances are the municipal judges required to resort to the district courts to complete it.
The act does not make the exception that in civil cases brought against minors and involving the sale or alienation of real property belonging to them such cases must be brought in the district courts although the amount involved is less than $500. Ubi lex non distinguit, nee nos distinguere debemus.
If the reasoning supporting the decision rendered be accepted, it logically follows that if an action for less than $500 is brought against minors and judgment is rendered against them, the jurisdiction of the municipal court would cease if the execution of the judgment involved the levying upon and sale of real property belonging to the said minors. The jurisdiction of the municipal courts would not be complete in actions of debt against minors when the execution of the judgment involved the alienation of real property or a real right, and this is contrary to the general rule of procedure that judges or courts having jurisdiction of. actions have also jurisdiction of the execution- of the judgments rendered by them therein.
Section 4 of the said Act of March 10, 1904, was not repealed or modified on that point by Act No. 33 of March 9, 1911, for as we said in the case of Flores v. The Registrar of Property, 19 P. R. R. 967, in determining what formalities are necessary in the sale of property belonging to minors, this act refers to sales voluntarily made by the representatives of the minors and not to sales ordered by the courts in the execution of judgments against minors.
It is evident that the doctrine laid down in the case of Flores v. The Registrar of Property, s%ipra, is applicable -only when a court of competent jurisdiction over the subject-matter renders judgment against minor defendants and as the Municipal Court of Cayey had, as stated, full jurisdiction over the subject-matter in this action by reason of the amount involved, it is obvious that its judgment was valid *400as was also the .deed executed in accordance therewith which the registrar refused to admit to record.
Our decision in the case of Avilés v. The Registrar of Property, 17 P. R. R. 925, does not assist the decision from which we dissent. That was a case of a sale or ratification of a sale of real property made voluntarily by the representative of a minor without any judicial- authorization.
Neither the respondent registrar nor the majority of this, court has raised the question of whether this- case involves a compromise affecting real property belonging to a minor, therefore we abstain from considering whether there can be-deemed to have been an actual compromise as defined by section 1711 of the Civil Code, and if so, whether the authorization of the court was necessary in accordance with subsection 2 of section 1712 of the said code. The majority of the court bases its decision upon the sole ground that the subject-matter of the action brought by G-arcia Rivera was the ratification of a sale of real property and therefore that the district court, and not the municipal court, had jurisdiction.
For the foregoing reasons we are' of the opinion that the decision appealed from should have been reversed.
On March 10, 1916, a motion for reconsideration was overruled.